     USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 1 of 10


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

TRUSTEES OF THE INDIANA STATE                 )
COUNCIL OF ROOFERS HEALTH AND                 )
WELFARE FUND, et al.                          )
          Plaintiff,                          )
                                              )
        v.                                    )       CAUSE NO.: 4:20-CV-15-JEM
                                              )
MCDOWELL ROOFING, L.L.C.,                     )
              Defendant.                      )

                                    OPINION AND ORDER

        This matter is before the Court on Plaintiffs= Motion for Summary Judgment [DE 25], filed

by Plaintiffs Trustees of the Indiana State Council of Roofers Health and Welfare Fund (“Health

Fund”), Trustees of National Roofing Industry Pension Plan (“NRIPP”), Trustees of the Roofers

and Waterproofers Research and Education Joint Trust Fund (“Education Fund”), Trustees of the

Roofers Local No. 20 Pension Fund (“Local Pension Fund”), Trustees of the Roofers Local No.

20 Apprenticeship Fund (“Apprenticeship Fund”), and the Roofers Union Local No. 20 (“Union”)

(collectively “Funds”) on July 16, 2021.

I.      Procedural Background

        On March 10, 2020, Plaintiffs filed a Complaint alleging that Defendant was liable for its

failure to make certain required employer contributions to the Funds pursuant to various Collective

Bargaining Agreements to which Defendant was a party, amended on June 8, 2020, following a

payroll audit, to set forth the specific amounts alleged to be due from Defendant for the period

from July, 2019 to April 2020. In its Answers, Defendant admitted that it failed to make its required

contributions for the months of July, 2019 and thereafter, but denied it had failed to make

contributions for “various other months, from January 1 2018, to the present.”
  USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 2 of 10



       On July 16, 2021, Plaintiffs filed the instant Motion for Summary Judgment. On August

25, 2021, Defendant filed a notice indicating that it did not intend to file a response opposing the

motion.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c).

II.    Summary Judgment Standard

       The Federal Rules of Civil Procedure mandate that motions for summary judgment be

granted “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Rule 56 further requires the entry

of summary judgment, after adequate time for discovery, against a party “who fails to make a

showing sufficient to establish the existence of an element essential to that party=s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (citing Fed. R. Civ. P. 56(c)). “[S]ummary judgment is appropriate B in fact, is mandated B

where there are no disputed issues of material fact and the movant must prevail as a matter of law.

In other words, the record must reveal that no reasonable jury could find for the non-moving party.”

Dempsey v. Atchison, Topeka, & Santa Fe Ry. Co., 16 F.3d 832, 836 (7th Cir. 1994) (citations and

quotations omitted).

       Once a properly supported motion for summary judgment is made, the non-moving party

cannot resist the motion and withstand summary judgment by merely resting on its pleadings. See

Fed. R. Civ. P. 56(e); Donovan v. City of Milwaukee, 17 F.3d 944, 947 (7th Cir. 1994). Rule 56(e)

provides that “[i]f a party fails to properly support an assertion of fact or fails to properly address

                                                  2
  USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 3 of 10


another party=s assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion [or] grant summary judgment if the motion and supporting

materials B including the facts considered undisputed B show that the movant is entitled to it . . . .”

Fed. R. Civ. P. 56(e)(2), (3); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986).

Thus, to demonstrate a genuine issue of fact, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material facts,” but must “come forward with

‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (quoting Fed. R. Civ. P. 56(e)).

       In viewing the facts presented on a motion for summary judgment, a court must construe

all facts in a light most favorable to the non-moving party and draw all legitimate inferences in

favor of that party. See Liberty Lobby, 477 U.S. 242, 255 (1986); Srail v. Vill. of Lisle, 588 F.3d

940, 948 (7th Cir. 2009); NLFC, Inc. v. Devcom Mid-Am., Inc., 45 F.3d 231, 234 (7th Cir. 1995).

A court=s role is not to evaluate the weight of the evidence, to judge the credibility of witnesses,

or to determine the truth of the matter, but instead to determine whether there is a genuine issue of

triable fact. See Liberty Lobby, 477 U.S. at 249-50.

III.   Material Facts

       Northern District of Indiana Local Rule 56-1 requires the moving party to include with its

motion for summary judgment a “‘Statement of Material Facts’ that identifies the facts that the

moving party contends are not genuinely disputed.” N.D. Ind. L.R. 56-1(a). In response, the

opposing party is obligated to file a “‘Statement of Genuine Disputes’ that identifies the material

facts that the party contends are genuinely disputed.” N.D. Ind. L.R. 56-1(b)(2). In this case, as the

moving party, Plaintiff included a Statement of Material Facts within its Memorandum in Support


                                                  3
  USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 4 of 10


of Motion for Summary Judgment, along with appropriate citations to supporting evidence.

However, Defendant has not submitted a response brief; therefore, the facts referred to below, as

asserted by Plaintiff, are considered to exist without controversy for the purposes of this Motion

for Summary Judgment. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 922 (7th Cir. 1994) (noting

that the Seventh Circuit has routinely sustained “the entry of summary judgment when the non-

movant has failed to submit a factual statement in the form called for by the pertinent rule and

thereby conceded the movant=s version of the facts”).

       Defendant McDowell Roofing, L.L.C., a roofing contracting business, entered into one or

more Collective Bargaining Agreements (the “CBA”). The terms of the CBA include an obligation

for Defendant to make contributions to the Funds, along with contributions to other employee

benefit funds, based on the number of hours worked by and/or paid to Defendant’s employees. The

CBA also requires Defendant to withhold from its employees’ wages (with the authorization of

the employee) dues for the Union, and to remit those dues to the Union on a monthly basis. The

CBA also incorporated by reference, and bound Defendant to, the terms of the various Funds’

Trust Agreements. The Funds’ Trust Agreements gave the Plaintiffs the authority to collect

employer contributions and to formulate and enforce written collection policies.

       Defendant is required to make monthly contributions to the Funds for each of its employees

in accordance with the provisions of the CBA, the Funds’ Trust Agreements, and the Funds’

written collection policies. Sums not remitted by the due date are considered delinquent and subject

to liquidated damages and interests. Defendant is also required to pay attorneys’ fees and costs

incurred in connection with the collection of delinquent contributions, dues, and other amounts

owed to Plaintiffs.


                                                 4
  USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 5 of 10


        The CBA, Funds’ Trust Agreements, and Funds’ written collection policies also provide

that Defendant is subject to having payroll audits conducted as Plaintiffs deem appropriate.

Defendant is to provide all payroll records in order to assist in conducting the payroll audits. If the

payroll audit shows that Defendant has not paid contributions or dues, Defendant is liable for the

costs of the audit as well as attorneys’ fees and costs incurred in connection with the amounts

owed.

        Defendant submitted to a payroll audit in the course of this matter for the time period

November 1, 2017, through May 31, 2020. The payroll audit reports show that Defendant owes

the following for the period of November 1, 2017 through May 30, 2020 (with accrued interest

being calculated through July 31, 2021):

        a.   To the Health Funds:

               i. $237,779.96 in delinquent contributions,

               ii. $23,778.00 in liquidated damages, and

               iii. $44,917.23 in accrued interest;

        b. To the NRIPP and Education Fund:

               i. $91,451.76 in delinquent contributions,

               ii. $9,145.19 in liquidated damages, and

               iii. $23,119.45 in accrued interest;

        c. To the Local Pension:

               i. $6,253.80 in delinquent contributions,

               ii. $1,231.55 in liquidated damages, and

               iii. $1,420.84 in accrued interest;


                                                  5
  USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 6 of 10


       d. To the Apprenticeship Fund:

               i. $12,235.22 in delinquent contributions,

               ii. $2,409.46 in liquidated damages, and

               iii. $2,779.81 in accrued interest;

       e. To Roofers Union Local No. 20:

               i. $42,735.57 in unpaid dues,

               ii. $8,547.11 in liquidated damages, and

               iii. $8,961.68 in accrued interest.

Defendant paid $3,971.25 for costs of the payroll audit.

IV.     Analysis

       The Local Rules provide that responses to motions for summary judgement must be filed

“within 28 days after the movant serves the motion,” N.D. Ind. L.R. 56-1(b), and “[t]he court may

rule on a motion summarily if an opposing party does not file a response before the deadline.”

N.D. Ind. L.R. 7-1(d)(4). The trial court=s interpretation and application of its Local Rules is subject

to great deference. Cichon v. Exelon Generation Co., 401 F.3d 803, 809-10 (7th Cir. 2005); Cuevas

v. United States, 317 F.3d 751, 752 (7th Cir. 2003), cert. denied, 540 U.S. 909, 124 S. Ct. 282, 157

L. Ed.2d 197 (2003). In fact, a trial court has the authority to strictly enforce its Local Rules, even

if summary judgment results. Petty v. City of Chicago, 754 F.3d 416, 420 (7th Cir. 2014); Koszola

v. Bd. of Educ., 385 F.3d 1104, 1108 (7th Cir. 2004); Waldridge, 24 F.3d at 921-22 (upholding the

trial court’s strict enforcement of local rules on summary judgment).

       In turn, Rule 56(e) states that “[w]hen a motion for summary judgment is properly made

and supported, an opposing party may not rely merely on allegations or denials in its own


                                                   6
  USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 7 of 10


pleading.” Fed. R. Civ. P. 56(e)(2). The Rule further states that summary judgment, if appropriate,

should be entered against a party who fails to respond as provided in the Rule. See id. Thus,

summary judgment is appropriate if the non-movant does not respond and the “motion

demonstrates that there is no genuine issue of material fact and that the movant is entitled to

judgment as a matter of law.” Johnson v. Gudmundsson, 35 F.3d 1104, 1112 (7th Cir.1994).

       In the instant Motion, Plaintiffs argues that Defendant has failed to raise a genuine issue of

material fact as to Plaintiffs= claims for unpaid fund contributions, liquidated damages, and accrued

interest and summary judgment must be granted in their favor. Plaintiffs have provided affidavits

along with supporting documentation of the amounts they are owed by Defendant.

       Pursuant to the Employment Retirement Income Security Act, an “employer who is

obligated to make contributions to a multiemployer plan under the terms of the plan or under the

terms of a collectively bargained agreement shall, to the extent not inconsistent with law, make

such contributions in accordance with the terms and conditions of such plan or such agreement.”

29 U.S.C. ' 1145. “ERISA essentially imposes a federal obligation on employers who

contractually agree to contribute to employee pension plans.” Sullivan v. Cox, 78 F.3d 322, 324

(7th Cir. 1996). In a successful action to enforce Section 1145,

               the court shall award the plan--
                      (A) the unpaid contributions,
                      (B) interest on the unpaid contributions,
                      (C) an amount equal to the greater of--
                               (i) interest on the unpaid contributions, or
                               (ii) liquidated damages provided for under the plan
                               in an amount not in excess of 20 percent (or such
                               higher percentage as may be permitted under Federal
                               or State law) of the amount determined by the court
                               under subparagraph (A),
                      (D) reasonable attorney=s fees and costs of the action,
                      to be paid by the defendant, and

                                                 7
  USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 8 of 10


                       (E) such other legal or equitable relief as the court deems
                       appropriate.

29 U.S.C. ' 1132(g)(2); see also Cent. States, Se. & Sw. Areas Pension Fund v. Transp., Inc., 183

F.3d 623, 629 (7th Cir. 1999) (“[U]nder the statute [29 U.S.C. ' 1132(g)(2)], the appropriate

remedy is the delinquent contributions, interest, attorneys fees, and amount equal to the greater of

interest (again) or liquidated damages.”).

       In this case, Defendant was bound to the CBA, and thereby to the Funds’ Trust Agreements

and written collection policies. In its Answer, Defendant does not dispute that it was obligated to

make contributions to the funds; in fact, it admits liability for most of the months, and sums, at

issue. In particular, in its Answer, Defendant admitted that it owed unpaid contributions for the

work months of July 2019 through April 2020:

       a. $221,196 to the Health Fund;
       b. $82,046.41 to the NRIPP and Education Fund;
       c. $5,860.48 to the Local Pension; and
       d. $11,466.14 to the Apprenticeship Fund.

Defendant further admitted, in its Answer to the Amended Complaint, it owed the following

liquidated damages and accrued interest owed on the unpaid contributions for the work months of

July 2019 through April 2020, as of May 20, 2020:

       a. $22,119.64 in liquidated damages and $10,108.87 in accrued interest to the Health
       Fund;
       b. $7,117.95 in liquidated damages and $4,994.14 in accrued interest to the NRIPP and
       Education Fund;
       c. $895.00 and in liquidated damages and $338.61 in accrued interest to the Local
       Pension; and
       d. $1,751.09 in liquidated damages and $662.49 in accrued interest to the Apprenticeship
       Fund.

Defendant denied any remaining liability and did not respond to the instant Motion with any

additional argument or evidence.

                                                 8
     USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 9 of 10


        Through the audit and other documents, and with no evidence presented to the contrary,

Plaintiff Trustees of the Indiana State Council of Roofers Health and Welfare Fund has

demonstrated that they are owed $237,779.96 for delinquent contributions, $23,778.00 in

liquidated damages, and $44,917.23 in accrued interest through July 31, 2021, for a total of

$306,475.19. Plaintiff Trustees of National Roofing Industry Pension Plan and Trustees of the

Roofers and Waterproofers Research and Education Joint Trust Fund has demonstrated that they

are owed $91,451.76 in delinquent contributions, $9,145.19 in liquidated damages, and $23,119.45

in accrued interest through July 31, 2021, for a total of $123,716.40. Plaintiff Trustees of the

Roofers Local No. 20 Pension Fund has demonstrated that they are owed $6,253.80 in delinquent

contributions, $1,231.55 in liquidated damages, and $1,420.84 in accrued interest through July 31,

2021, for a total of $8,906.19. Plaintiff Trustees of the Roofers Local No. 20 Apprenticeship Fund

has demonstrated that they are owed $12,235.22 in delinquent contributions, $2,409.46 in

liquidated damages, and $2,779.81 in accrued interest through July 31, 2021, for a total of

$17,424.49. Plaintiff Roofers Union Local 20 has demonstrated that they are owed $42,735.57 in

unpaid dues, $8,547.11 in liquidated damages, and $8,961.68 in accrued interest through July 31,

2021, for a total of $60,244.36. Judgments in those amounts are appropriate as a matter of law.

The Court will order briefing on the additional interest and attorney fees and costs.

V.      Conclusion

        For the foregoing reasons, the Court hereby GRANTS Plaintiffs= Motion for Summary

Judgment [DE 25]. The Court DIRECTS the Clerk of Court to:

        (1) Enter judgment in favor of Plaintiff Trustees of the Indiana State Council of Roofers

           Health and Welfare Fund against Defendant McDowell Roofing, L.L.C., in the sum of


                                                 9
 USDC IN/ND case 4:20-cv-00015-JEM document 28 filed 09/03/21 page 10 of 10


           $306,475.19.

       (2) Enter judgment in favor of Plaintiffs Trustees of National Roofing Industry Pension

           Plan and Trustees of the Roofers and Waterproofers Research and Education Joint

           Trust Fund in the sum of $123,716.40.

       (3) Enter judgment in favor of Plaintiff Trustees of the Roofers Local No. 20 Pension Fund

           in the sum of $8,906.19.

       (4) Enter judgment in favor of Plaintiff Trustees of the Roofers Local No. 20

           Apprenticeship Fund in the sum of $17,424.49. and

       (5) Enter judgment in favor of Plaintiff Roofers Union Local 20 in the sum of $60,244.36.

       The Court ORDERS Plaintiff to FILE with the Court on or before October 1, 2021, an

affidavit with supporting documentation that sets forth the amount of attorneys’ fees, costs, and

expenses in addition to the requested amount of liability for unpaid contributions and liquidated

damages through May 30, 2020, and accrued interest through July 31, 2021. Defendant McDowell

Roofing, L.L.C., must file a response, if any, on or before October 15, 2021.

       SO ORDERED this 3rd day of September, 2021.

                                            s/ John E. Martin
                                            MAGISTRATE JUDGE JOHN E. MARTIN
                                            UNITED STATES DISTRICT COURT

cc:    All counsel of record




                                               10
